Citation Nr: 1011312	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE
 
Entitlement to a rating greater than 10 percent prior to July 
16, 2007 and a rating greater than 30 percent from July 16, 
2007 for posttraumatic stress disorder (PTSD). 
 

REPRESENTATION

Appellant represented by:	Richard L. Mahlin, Esquire


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 Regional Office (RO) 
in Lincoln, Nebraska rating decision, which increased the 
Veteran's rating for PTSD from 10 percent to 30 percent, 
effective July 16, 2007.

The Board notes the RO certified the issue of entitlement to 
an effective date earlier than July 16, 2007 for the 30 
percent evaluation for PTSD as being on appeal.  Review of 
the file indicates that the issue of entitlement to a higher 
evaluation for PTSD is also currently on appeal, stemming 
from an increased rating based on a claim raised in September 
2007.  A subsequent September 2007 rating decision staged the 
Veteran's PTSD ratings, in that the RO assigned separate 
periods of time for different levels of compensation during 
the course of the Veteran's appeal.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Veteran's September 2007 notice 
of disagreement (NOD) explicitly requested a higher 
evaluation for the Veteran's PTSD from July 16, 2007.  Read 
in context, therefore, the claim characterized as an earlier 
effective date claim appears to have been a claim for a 
higher evaluation for PTSD prior to July 16, 2007.  

In Hart, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Therefore, it appears 
that the Veteran's claim for an earlier effective date in 
this case is, in fact, part and parcel of the claim for a 
higher initial rating, which requires the Board to consider 
the assigning of a higher disability rating up to one year 
prior to the date of receipt of his claim.  Consequently, the 
issues have been recharacterized as reflected on the title 
page.

The Veteran's case was remanded by the Board for additional 
development in June 2009.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  Prior to July 16, 2007, the Veteran's PTSD primarily 
resulted in nightmares, intrusive thoughts, exaggerated 
startle response, occasional sweating, and occasional panic 
attacks, all resulting in mild social and occupational 
impairment.

2.  From July 16, 2007, the Veteran's PTSD primarily results 
in restricted affect, nightmares, intrusive thoughts, 
flashbacks, conflicting evidence of other sleep problems, 
hypervigilence, concentration problems, irritability, 
exaggerated startle response, and some emotional detachment, 
all resulting in mild to moderate social and occupational 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for PTSD prior to July 16, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  The criteria for a disability rating greater than 30 
percent for PTSD from July 16, 2007 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

The Board notes that VCAA letters dated in September 2007 and 
July 2009 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  The letters 
also explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The claims file does not indicate the Veteran has 
sought treatment for any psychological problems through the 
VA.  Private treatment records identified by the Veteran have 
been associated with the claims file, to the extent possible.  
To that end, the VA has a duty to assist the Veteran with the 
development of his claim.  This duty, however, does not 
negate the Veteran's ultimate responsibility to ensure the VA 
receives all the information and evidence needed to 
substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, the claim was remanded in 
June 2009 to afford the Veteran an additional opportunity to 
provide relevant private treatment records.  In compliance 
with the above directive, a July 2009 letter from the RO 
requested that the Veteran provide additional private 
treatment records or an authorization from the Veteran to 
permit the VA to pursue such records.  The Veteran failed to 
respond to this letter.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examination in 
December 2009, in compliance with the Board's June 2009 
remand directives.  The VA examination report is thorough and 
supported by the Veteran's lay statements of record.  The 
examination discussed the clinical findings and the Veteran's 
reported history as necessary to rate the disability under 
the applicable rating criteria.  The examination also 
discussed the impact of the disability on the Veteran's daily 
living.  Based on the examination and the fact there is no 
rule as to how current an examination must be, the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As noted above, a September 2007 rating decision increased 
the Veteran's rating for PTSD from 10 percent to 30 percent, 
effective July 16, 2007.  The Veteran claims the ratings 
prior to July 16, 2007 and thereafter do not accurately 
depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication . . . 
. . . . . . . . . . . . . . . . . . . . . 
10 
 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).


Prior to July 16, 2007

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology does not warrant 
an evaluation greater than 10 percent prior to July 16, 2007.

The claims file does not indicate the Veteran sought 
treatment for any psychological problems through the VA prior 
to July 16, 2007.  Moreover, the Board notes there are no 
private treatment records from the relevant appellate time 
period, despite multiple requests by the RO.  The Board notes 
the Veteran was scheduled for a VA examination, prior to the 
applicable appellate time period, in October 2005; however, 
the claims file indicates the Veteran failed to attend the 
examination.    

The sole medical record on file prior to July 16, 2007 is a 
private psychiatric evaluation in July 2005.  At that time, 
the Veteran reported working at his current job for the 
previous ten (10) years.  The Veteran had a wife of 36 years 
and five children.  The Veteran reported nightmares affecting 
his sleep and that he had thoughts of being a POW, although 
he was not one.  The Veteran also noted an exaggerated 
startle response, claustrophobia, and acrophobia.  The 
Veteran was cooperative and pleasant and could speak about 
his experiences in Vietnam without evidence of anxiety.  At 
that time, the Veteran noted experiencing sweats or panic 
attacks associated with discussing his Vietnam experience, 
although the examiner noted no such symptoms on discussion at 
the time.  The Veteran did not watch much coverage of the 
ongoing war in Iraq, but when he did it did not cause a 
pronounced reaction.  On examination, the Veteran's abstract 
reasoning, computational ability, attention, concentration, 
fund of general information, social comprehension, and 
intelligence were at least average or adequate.  The Veteran 
denied flashbacks or other re-experiencing.  The examiner 
concluded the Veteran's symptoms did not cause any 
significant distress or impairment in any important area of 
functioning.  He stated that he had a happy marriage, good 
relations with his children, and done well vocationally.  The 
examiner diagnosed PTSD and assigned a GAF score of 65.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 10 percent disability rating prior to July 16, 
2007.  See 38 C.F.R. § 4.7.   
 
The Veteran has some sleep impairment due to his PTSD with 
occasional nightmares, as well as an exaggerated startle 
response.  The Board notes the Veteran reported occasional 
sweating or panic attacks when discussing his experiences in 
Vietnam; however, these reports stand in stark contrast to 
the Veteran's reaction during and after discussion of these 
topics on examination, where such symptoms were not observed.  
The Veteran noted that he did not watch much coverage of the 
war in Iraq; however, watching such coverage did not appear 
to affect him.  The Board also notes the Veteran's GAF score 
of 65 is consistent with mild symptomatology.   
 
The medical evidence does not indicate that prior to July 16, 
2007 the Veteran's PTSD resulted in concentration problems, 
memory lapses, hallucinations, delusions, thought disorder or 
suicidal or homicidal ideation.  Rather, the Veteran's PTSD 
symptoms consistently included symptoms such as nightmares, 
exaggerated startle response, and self-reported panic 
attacks.  The Veteran had a happy marriage and good relations 
with his children.  Occupationally, the Veteran worked at the 
same job during the entire appellate time period.  There is 
no objective evidence of any consistent sleep disturbances or 
panic attacks.  The Veteran reported that his sleep was 
normal much of the time, with some disturbances caused by 
nightmares that the Veteran remedied with a walk.  Although 
the Veteran testified to occasional panic attacks when 
discussing his experiences in Vietnam, he did not exhibit 
such symptomatology during such discussion at the 
examination.  The 10 percent rating prior to July 16, 2007 
reflects some sleep problems and occasional panic attacks, 
not confirmed on evaluation.  As noted, it is clear from the 
record that these periods of sleep problems and panic attacks 
were infrequent and the Veteran overall was able to function 
normally with generally regular social and occupational 
interaction. 
 
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 10 
percent prior to July 16, 2007.  As noted above, the 
Veteran's PTSD did cause nightmares, exaggerated startle 
response, and occasional panic attacks, but his PTSD did not 
inhibit his ability to maintain long-standing occupational 
employment and long-lasting familial and social 
relationships.  His PTSD, moreover, also did not markedly 
impair his memory, judgment, or abstract thinking.  He did 
not exhibit impairment in thought processes or communication.  
Therefore, a rating higher than 10 percent is not warranted 
prior to July 16, 2007.

From July 16, 2007

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology does not warrant 
an evaluation greater than the currently assigned 30 percent 
rating from July 16, 2007.

The claims file does not indicate the Veteran has sought 
treatment for any psychological problems through the VA.  The 
Veteran submitted a private psychological evaluation from 
July 16, 2007.  At the time of the examination, the Veteran 
was fairly friendly appearing but conspicuously sad, very 
well groomed and clean, and indicated contradictory 
statements regarding his PTSD symptoms.  On the one hand, the 
Veteran stated that things were getting worse for him; 
however, on the other hand, the Veteran noted that some of 
the usual symptoms that occur with PTSD had improved.  The 
Veteran reported a certain amount of vocational instability.  
At the time of the examination, the Veteran was working the 
equivalent of full time, three (3) twelve (12) hour shifts 
per week, which the Veteran found fortunate because he did 
not feel he could work forty (40) hours per week.  The 
Veteran had been married for almost forty (40) years and had 
five (5) children.  He noted that he had missed work in the 
past due to alcohol and reported trouble sleeping.  The 
examiner found that recreationally the Veteran was within 
normal limits, as he enjoyed camping, hunting, and fishing 
and was very close to his family.  The examiner found no 
detachment from social relationships, as the Veteran visited 
with friends.  The examiner concluded the Veteran was within 
normal limits with respect to his daily activities and 
adherence to personal routines and daily habits.  The 
Veteran's mental status examination was within normal limits 
in all respects.  The Veteran's speech was logical and 
appropriate, without significant deviation in affect and 
mood, mental content was within normal limits, without 
suspicion, hypervigilence, delusions, paranoid ideation, or 
evidence of hallucinations.  His cognition was average to 
above average in all respects, his insight was extremely 
good, and his judgment was excellent.  The examiner diagnosed 
PTSD and assigned a GAF score of between 61 and 57.  The 
examiner noted the Veteran's current symptoms were: insomnia, 
flashbacks, nightmares, exaggerated startle response, alcohol 
dependence, and some emotional detachment.  The examiner 
rated the effects on his general functioning as mild and that 
the Veteran was suited for gainful employment without current 
lifestyle issues that would affect his employability.  The 
examiner concluded that the Veteran was experiencing 
suffering to a significant degree because of his PTSD, but 
that it was not affecting his functioning or causing 
inordinate difficulty.

As noted above, the Veteran's case was remanded for a VA 
examination, which was afforded in December 2009.  At that 
time, the examiner noted review of the claims file and 
medical records, to include the June 2007 evaluation 
discussed above.  The examiner noted no hospitalizations for 
a mental disorder, but that the Veteran was being medicated 
by a private physician.  The Veteran denied suicidal or 
homicidal ideation, but noted feelings of guilt, 
hopelessness, and worthlessness.  He stated that he had been 
married for 41 years, with five (5) children and seven (7) 
grandchildren, and that he had a good relationship with them 
and saw each of them several times per year.  The Veteran had 
a brother who he would see on occasion, a good friend he 
would see once per month, and neighbors with whom he and his 
wife would visit sometimes.  The Veteran reported enjoying 
hunting deer and pheasant.  There was no history of violent 
behavior, but some history of alcohol consumption.  On 
examination, the Veteran was neatly groomed, with restricted 
affect, unremarkable psychomotor activity and speech, a 
cooperative, friendly, relaxed and attentive attitude, an 
anxious mood, intact attention, fully oriented, unremarkable 
thought processes and content, no delusions, good judgment 
and insight, no sleep impairment, no hallucinations, no 
inappropriate behavior, no obsessive or ritualistic behavior, 
no panic attacks, and good impulse control.  There were no 
noted problems with activities of daily living and he 
exhibited normal memory.  The Veteran reported nightmares 
once per week for the past year, intrusive thoughts once or 
twice per day, and flashbacks every two weeks.  Helicopters 
were reportedly a trigger, but the Veteran had mild 
psychological reactions.  The Veteran had mild to moderate 
avoidance behavior, detachment, or estrangement and a mildly 
restricted range of affect.  The Veteran noted mild 
hypervigilence, concentration problems, and irritability or 
anger outbursts and mild to moderate exaggerated startle 
response.  The Veteran reported working for 20 years for a 
machinery company and for 15 years for a packing house, prior 
to retiring in 2008 because he was eligible by age or 
duration of work.  The examiner diagnosed PTSD and assigned a 
GAF score of 60.  There was not total occupational and social 
impairment or deficiencies in judgment, thinking, family 
relations, work, mood, or school.  There was no reduced 
reliability or productivity due to PTSD symptoms, but there 
would be an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 30 percent disability rating from July 16, 
2007.  See 38 C.F.R. § 4.7.  Furthermore, the Board notes the 
symptoms and manifestations shown from July 16, 2007 
essentially are consistent.  For this reason, staged ratings 
are not applicable.  See Fenderson, supra.   
 
From July 16, 2007, the Veteran's primary PTSD symptoms 
include restricted affect, nightmares, intrusive thoughts, 
flashbacks, conflicting evidence of other sleep problems, 
hypervigilence, concentration problems, irritability, 
exaggerated startle response, and some emotional detachment.  
During both examinations the Veteran has exhibited good 
insight, judgment, and was coherent.  The Veteran also denied 
delusions, hallucinations, inappropriate behavior, obsessive 
or ritualistic behavior, suicidal or homicidal ideation, and 
panic attacks.  The Veteran had good grooming and hygiene.  
The Veteran has been married for over 40 years and had a good 
relationship with his five (5) children, brother, and one or 
more good friends.  The Veteran reported at the December 2009 
VA examination that he retired in 2008 after 20 years of work 
due to his eligibility for retirement due to his age or 
duration of work.  Prior to that job, he also had worked for 
15 years for another employer.   
 
The Board notes that beginning July 16, 2007, the only two 
treatment notes of record indicate GAF scores in the "mild" 
to "moderate" range.  As noted, the Veteran's description 
of symptoms is relatively consistent and fits the "mild to 
moderate" impairment level, to include manifestations such 
as sleep disturbance, depression, and exaggerated startle 
response, which are among the criteria for a 30 percent 
rating.    

Both examinations noted the Veteran did not have total 
occupational impairment.  The Veteran questioned whether he 
could work a normal 40 hours per week during the July 2007 
evaluation; however, he also stated at that time that his 
current work schedule was three (3) twelve (12) hour shifts 
per week, which adds up to 36 hours per week.  Based on the 
results of the overall examination, the July 2007 examiner 
rated the Veteran's general functioning as mild and stated he 
was suited for gainful employment without current lifestyle 
issues that would affect his employability.  The examiner 
further concluded that the Veteran was experiencing suffering 
to a significant degree because of his PTSD, but that it was 
not affecting his functioning or causing inordinate 
difficulty.  The December 2009 VA examiner later concluded 
that the Veteran's PTSD symptoms would not result in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school, and that there was no reduced reliability or 
productivity.  However, the examiner did note that there 
could be occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but with generally satisfactory functioning.

Thus, while the Veteran's problems may cause some potential 
degree of occupational impairment, the fact that the Veteran 
retired of his own volition and that his PTSD symptoms would 
not prevent him from achieving generally satisfactory 
functioning in his occupation, the evidence greater weight of 
evidence shows that his employment has not been significantly 
or severely affected.  Moreover, while the Board concedes 
there is some level of industrial impairment due to the 
Veteran's PTSD symptoms, the 30 percent rating assigned 
herein is a recognition of some industrial impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
In general, while there is some evidence of emotional 
isolation, there is also evidence the Veteran has a marriage 
of over 40 years and good relationships with his children and 
at least one friend, who the Veteran sees regularly.  In 
addition, the Veteran has a relationship with his brother and 
various neighbors.  Thus, the evidence establishes that the 
Veteran regularly does socialize with friends and family.   
 
By contrast, the Veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to 
severe" social and occupational impairment, such as panic 
attacks more than once a week; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  While the Board notes the Veteran 
reported some concentration problems, there is no evidence 
these problems have adversely affected his memory, judgment, 
reasoning, or other thought processes.  No examiner has found 
that the Veteran's PTSD symptoms preclude him from gainful 
employment, nor does the evidence otherwise suggest severe 
occupational or social impairment.  He does have certain 
deficiencies in these areas, but that is contemplated in 
ratings lower than 50 to 100 percent. 
 
Finally, the Veteran's thought processes and speech are 
coherent, logical and intact.  He has denied any panic 
attacks; delusions; hallucinations; or abnormal, impulsive, 
ritualistic, or obsessional behavior.  The Board concludes, 
even resolving any reasonable doubt in the Veteran's favor, 
his overall level of disability more nearly approximates that 
consistent with the current 30 percent rating from July 16, 
2007.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent from July 16, 2007.  As noted above, the Veteran's 
PTSD has had some influence on his social and occupational 
relationships, but that the Veteran retired after regular 
employment for 20 years and has functioning social 
relationships with his wife, children, brother, neighbors, 
and at least one friend.  In addition, the Veteran's PTSD has 
not markedly impaired his speech, judgment, or abstract 
thinking.  He has never exhibited impairment in thought 
processes or communication.  The Veteran has denied 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, or panic attacks.  Therefore, a higher 
rating is not warranted.

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular basis 
for either appellate time period.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized since service for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  With 
respect to the time period prior to July 16, 2007, the 
Veteran was employed full time in a manufacturing company 
during the entire appellate time period.  With respect to the 
time period from July 16, 2007, the Board acknowledges the 
Veteran reported concerns about working 40 or more hours per 
week.  However, the evidence suggests the Veteran's full time 
job required that he work only three (3) twelve (12) hour 
shifts per week.  In addition, both examiners, in July 2007 
and December 2009, found that the Veteran was employable and 
would be able to perform in an overall satisfactory manner.  
Finally, the Veteran reportedly retired in 2008 due to his 
age or duration of employment and there is no indication that 
this decision was anything but voluntary.  To the extent that 
the Veteran had or would have any intermittent occupational 
problems, the 10 and 30 percent ratings assigned are 
indicative of some degree of industrial incapacity.    

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating greater than 10 percent prior to July 
16, 2007 for PTSD is denied. 
 
Entitlement to a rating greater than 30 percent from July 16, 
2007 for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


